DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Responsive to the reply filed by the Applicant on 04/20/2022, claims 1, 3–9, 18, 20–30 are allowed.  Claims 2, 10–17, and 19 are cancelled.


EXAMINER’S AMENDMENT
4.	Pursuant to MPEP § 606.01, the title has been changed to:

“Scheduling Regions of a Field Programmable Gate Array as Virtual Devices.”

5.	The listing of claims in the reply represents the latest version of the claims in the application, except for claims 1 and 28.

	Claim 1 has been amended as follows (with a period added to the end of the sentence):

1.	(Currently Amended)   A resource scheduling method implemented by a field programmable gate array (FPGA) device, wherein the resource scheduling method comprises:
receiving a resource scheduling request from a host, wherein the resource scheduling request requests to schedule a partial region (PR) on the FPGA device to serve a first virtual device (VD) of the host, wherein the FPGA device comprises N PRs, wherein the host comprises M VDs, wherein each of the M VDs corresponds to one virtual machine (VM), wherein the first VD is one of the M VDs, and wherein both N and M are integers greater than one;
storing a correspondence between the M VDs and the N PRs, wherein the correspondence comprises a mapping relationship between the M VDs and K virtual functions (VFs) on the FPGA device and a connection relationship between the K VFs and the N PRs;
obtaining context content of the first VD based on the resource scheduling request;
determining a target PR in the N PRs, wherein the target PR serves the first VD; and
deploying the context content in the target PR.

Claim 28 has been amended as follows:

28.	(Currently Amended)   The chip of claim 25[[18]], wherein the mapping relationship is a dynamic mapping relationship, and wherein the connection relationship is a static connection relationship.


** End of EXAMINER’S AMENDMENT **


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in independent claims 1, 18, and 25, viewing as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

“storing a correspondence between the M VDs and the N PRs, wherein the correspondence comprises a mapping relationship between the M VDs and K virtual functions (VFs) on the FPGA device and a connection relationship between the K VFs and the N PRs.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
April 26, 2022